 1   DANIEL L. OLSEN, #261645
     Abrate and Olsen Law Group
 2   655 University Ave, Suite 230
     Sacramento, California 95825
 3
     Telephone: (916) 550-2688
 4   Attorney for James Masterson
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9                                               )   Case No.: 2:18-cr-00010-2-TLN
     UNITED STATES OF AMERICA,                   )
10                                               )
                  Plaintiff,                     )   REQUEST AND ORDER TO
11                                               )   EXONERATE BOND
         vs.                                     )
12   JAMES MASTERSON,                            )   DATE: February 11, 2020
                                                 )
13                Defendant.                     )   COURT: Hon. Carolyn K. Delaney
                                                 )
14
15
16         Defendant, James Masterson, respectfully requests an order from this Court
17   exonerating the Appearance Bond securing the appearance of Mr. Masterson in this case.
18         Defendant Masterson makes this request based on the Courts August 16, 2019
19   ruling ordering the detention of Mr. Masterson for the remainder of the case.
20   Subsequently on November 14, 2019, Mr. Masterson entered a guilty plea. He is
21   currently in custody awaiting sentencing.
22         WHEREFORE, on behalf of James Masterson and the surety, Norma Kelly, who
23   signed the appearance bond for Mr. Masterson, I am respectfully requesting the Court
24   order the exoneration of Appearance Bond and also order the Clerk of the Court to
25   reconvey the suritie’s cash bond pursuant to receipt CAE200088684 filed in California
26   for $50,000 on March 13, 2018 (ECF 35).
27
28



                                                                                      -1-
 1
     DATED: February 11, 2020   By:/s/ Daniel L. Olsen
 2                              DANIEL L. OLSEN
                                Attorney for James Masterson
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                         -2-
 1                                        ORDER
 2          IT IS SO ORDERED the surety bond securing the attendance of defendant James
 3   Masterson is exonerated.
 4          IT IS FURTHER ORDERED that the Clerk of Court shall reconvey the money of
 5   the Surety as follows:
 6          Name of Surety:                       Norma Kelly
 7          Address:                              3478 Mitchell Road
 8                                                Neshannock, PA 16105
 9   IT IS SO ORDERED.
10
     Dated: February 12, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                                 -3-
